May 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    CHRIS THYGESEN AND BRUCE W. DERRICK, DERIVATIVELY ON
    BEHALF OF CLEARMEDIAONE, INC., AND ITS SHAREHOLDERS,
                          Appellants

NO. 14-09-00866-CV
NO. 14-10-00324-CV                      V.

 ROBERT F. STRANGE, JR., ROBERT J. VIGUET, JR., AND THOMPSON &
                     KNIGHT LLP, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Robert F.
Strange, Jr., Robert J. Viguet, Jr., and Thompson & Knight LLP, signed,
September 25, 2009, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

       We order appellants, Chris Thygesen and Bruce W. Derrick, derivatively on
behalf of ClearMediaOne, Inc., and its shareholders, jointly and severally, to pay
all costs incurred in this appeal.

      We further order this decision certified below for observance.